         Case 3:19-cv-00294-KGB Document 12 Filed 01/15/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               NORTHERN DIVISION

CLARENCE ANDERSON                                                                 PLAINTIFF
ADC #165441

v.                            Case No. 3:19-cv-00294-KGB-JTK

GRAY, et al.                                                                   DEFENDANTS

                                           JUDGMENT

       Pursuant to the Order entered in this matter on this date, it is considered, ordered, and

adjudged that plaintiff Clarence Anderson’s complaint and amended complaint are hereby

dismissed without prejudice (Dkt. Nos. 2, 8). Dismissal of this action counts as a strike for

purposes of 28 U.S.C. § 1915(g). The Court certifies that, pursuant to 28 U.S.C. § 1915(a)(3), a

in forma pauperis appeal from this Order and Judgment would not be taken in good faith.

       It is so adjudged this 15th day of January, 2021.


                                                    __________________________________
                                                    Kristine G. Baker
                                                    United States District Judge
